Exhibit 10.1

 

SEPARATION AGREEMENT AND

GENERAL RELEASE OF CLAIMS

 

This SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS (this “Agreement”) is
entered into by and between Enviva Management Company, LLC, a Delaware limited
liability company (the “Company”), and Stephen F. Reeves (“Employee”).  Enviva
Partners, LP, a Delaware limited partnership (“EVA”), enters this Agreement for
the limited purpose of acknowledging and agreeing to the provisions of
Section 3(b), and Enviva Holdings, LP, a Delaware limited partnership
(“Holdings”), enters this Agreement for the limited purpose of acknowledging and
agreeing to the provisions of Section 7.  The Company, EVA, Holdings, and
Employee are each referred to herein individually as a “Party” and collectively
as the “Parties.”

 

WHEREAS, Employee’s employment with the Company ended due to Employee’s
resignation effective as of June 4, 2018 (the “Separation Date”); and

 

WHEREAS, the Company and Employee wish to resolve any and all claims that
Employee has or may have against the Company and the other Company Parties (as
defined below), including any claims that Employee has or may have arising from
or relating to Employee’s employment, or the end of Employee’s employment, with
any Company Party.

 

NOW, THEREFORE, in consideration of the promises set forth herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by Employee and the Company, the Parties hereby agree as follows:

 

1.                                      Resignation from Employment.  The
Parties acknowledge and agree that Employee’s employment with the Company ended
due to Employee’s resignation effective as of the Separation Date and that, as
of the Separation Date, Employee was no longer employed by any Company Party. 
The Parties further acknowledge and agree that, as of the Separation Date,
Employee resigned (a) as an officer of the Company and each of its affiliates
(as applicable) and (b) from the board of managers, board of directors, or
similar governing body of each of the Company’s affiliates (as applicable) and
any other corporation, limited liability company, or other entity in which the
Company or any of its affiliates holds an equity interest or with respect to
which board or similar governing body Employee serves as the designee or other
representative of the Company or any of its affiliates.

 

2.                                      Acknowledgment of Restrictive Covenants;
Permitted Disclosures.

 

(a)                                 Employee acknowledges and agrees that, in
connection with Employee’s employment with the Company, Employee has obtained
Confidential Information (as defined in that certain First Amended and Restated
Employment Agreement entered into as of May 29, 2015 by and between the Company
and Employee (the “Employment Agreement”)) and that Employee has continuing
obligations to the Company Parties pursuant to Sections 7, 8, 9, and 12 of the
Employment Agreement (such Sections of the Employment Agreement, the
“Restrictive Covenants”).  In entering into this Agreement, Employee
acknowledges the validity, binding effect, and enforceability in all respects of
the Restrictive Covenants, as well as Sections 10 and

 

--------------------------------------------------------------------------------


 

11 of the Employment Agreement, and expressly reaffirms Employee’s commitment to
abide by the terms of the Restrictive Covenants and all other terms of the
Employment Agreement that survive the end of his employment with the Company. 
Employee further agrees to refrain from making any public statements (or
permitting any statements to be reported as being attributed to him) now or in
the future that are defamatory about, or that injure the reputation of, the
Company or any other Company Party.

 

(b)                                 Nothing in this Agreement or in the
Employment Agreement shall prohibit or restrict Employee from lawfully
(i) initiating communications directly with, cooperating with, providing
information to, causing information to be provided to, or otherwise assisting in
an investigation by any governmental or regulatory agency, entity, or
official(s) (collectively, “Governmental Authorities”) regarding a possible
violation of any law, (ii) responding to any inquiry or legal process directed
to Employee individually from any such Governmental Authorities,
(iii) testifying, participating, or otherwise assisting in an action or
proceeding by any such Governmental Authorities relating to a possible violation
of law, or (iv) making any other disclosures that are protected under the
whistleblower provisions of any applicable law.  Additionally, pursuant to the
federal Defend Trade Secrets Act of 2016, Employee shall not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that (i) is made (A) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney and
(B) solely for the purpose of reporting or investigating a suspected violation
of law, or (ii) is made to Employee’s attorney in relation to a lawsuit for
retaliation against Employee for reporting a suspected violation of law, or
(iii) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.  Nor does this Agreement require
Employee to obtain prior authorization from the Company or its affiliates before
engaging in any conduct described in this Section 2(b), or to notify the Company
or its affiliates that Employee has engaged in any such conduct.

 

3.                                      Severance Payments.  Provided that
Employee executes this Agreement on the Separation Date or within 21 days
thereafter such that Employee’s executed Agreement is received by the Company,
care of William H. Schmidt, Jr., 7200 Wisconsin Ave., Suite 1000, Bethesda, MD
20814 or via email to william.schmidt@envivabiomass.com so that it is received
by Mr. Schmidt no later than the close of business on June 24, 2018, does not
revoke Employee’s acceptance of this Agreement pursuant to Section 8(c) below,
and abides by the terms hereof (including those terms set forth in Section 2
above), then Employee shall receive the consideration set forth in the following
Sections 3(a), 3(b), and 3(c):

 

(a)                                 The Company shall pay to Employee an amount
equal to $992,500, less applicable taxes and withholding (the “Separation
Payment”), which Separation Payment shall be paid in 30 substantially equal
installments in accordance with the Company’s normal payroll practices,
beginning on the Company’s first regularly scheduled pay date that is on or
after the 60th day following the Separation Date; provided, however, that the
first installment payment shall include all amounts that would otherwise have
been paid to Employee during the period beginning on the Separation Date and
ending on the first payment date (without interest) if no delay had been
imposed.

 

(b)                                 EVA will cause a number of the outstanding
equity-based awards granted to Employee pursuant to the Enviva Partners, LP
Long-Term Incentive Plan (the “LTIP”) and held

 

2

--------------------------------------------------------------------------------


 

by Employee on the Separation Date to vest immediately and become nonforfeitable
(and be settled through the issuance of EVA common units in accordance with the
terms of the LTIP and the applicable award agreements) in the following amounts:
(i) 15,915 of time-based phantom units granted to Employee on February 3, 2016;
(ii) 15,287 of time-based phantom units granted to Employee on February 1, 2017;
(iii) 13,857 of time-based phantom units granted to Employee on January 31,
2018; (iv) 15,915 of performance-based phantom units granted to Employee on
February 3, 2016 based on target performance; (v) 15,287 of performance-based
phantom units granted to Employee on February 1, 2017 based on target
performance; and (vi) 13,857 of performance-based phantom units granted to
Employee on January 31, 2018 based on target performance.

 

(c)                                  If Employee timely and properly elects to
continue coverage for Employee and Employee’s spouse and eligible dependents, if
any, under the Company’s group health plans pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), similar in the amounts
and types of coverage provided by the Company to Employee prior to the
Separation Date, then for a period of 15 months following the Separation Date or
such earlier date as provided in this Section 3(c), the Company shall promptly
reimburse Employee on a monthly basis for the entire amount Employee pays to
effect and continue such coverage; provided, however, that Employee’s rights to
such reimbursements under this Section 3(c) shall terminate at the time Employee
becomes eligible to be covered under a group health plan sponsored by another
employer (and Employee shall promptly notify the Company in the event that
Employee becomes so eligible).  Notwithstanding anything in the preceding
provisions of this Section 3(c) to the contrary, the election of COBRA
continuation coverage and the payment of any premiums due with respect to such
COBRA continuation coverage will remain Employee’s sole responsibility, and the
Company will assume no obligation for payment of any such premiums relating to
such COBRA continuation coverage.

 

Employee acknowledges and agrees that the consideration described in this
Section 3 represents the entirety of the amounts Employee is eligible to receive
as severance pay and benefits from the Company or any other Company Party.

 

4.                                      Satisfaction of Severance Obligations;
Receipt of Leaves, Bonuses, and Other Compensation.  Employee expressly
acknowledges and agrees that Employee would not be entitled to the consideration
set forth in Section 3 (or any portion thereof) but for Employee’s entry into
this Agreement.  Employee further acknowledges and agrees that, with the
exception of any base salary earned by Employee in the pay period that
immediately preceded the Separation Date (if such base salary has not been paid
as of the time that Employee executes this Agreement), Employee has been paid in
full all bonuses, been provided all benefits, and otherwise received all wages,
compensation, and other sums that Employee has been owed or ever could be owed
by each Company Party (with the exception of any sums to which Employee may be
entitled pursuant to this Agreement).  Employee further acknowledges and agrees
that Employee has received or has waived all leaves (paid and unpaid) that
Employee has been entitled to receive from each Company Party.  Except as
otherwise provided in Section 3 and Section 7, this Agreement extinguishes all
rights, if any, that Employee may have and ever could have, contractual or
otherwise, relating to or arising out of Employee’s employment or the
termination of Employee’s employment.

 

3

--------------------------------------------------------------------------------


 

5.                                      Complete Release of Claims.

 

(a)                                 For good and valuable consideration,
including the consideration set forth in Section 3 (and any portion thereof),
Employee hereby forever releases and discharges the Company, EVA, Holdings, each
of their respective affiliates, and each of their respective past, present, and
future parents, subsidiaries, predecessors, successors, and assigns, along with
each of the foregoing entities’ respective affiliates, owners, shareholders,
partners, officers, directors, members, managers, employees, trustees,
representatives, agents, attorneys, successors, administrators, fiduciaries,
insurers, and benefit plans and the trustees and fiduciaries of such plans, in
their personal and representative capacities (collectively, the “Company
Parties”) from, and Employee hereby waives, any and all claims, demands,
liabilities, and causes of action, whether statutory or at common law, including
any claim for salary, benefits, payments, expenses, costs, damages, penalties,
compensation, remuneration, contractual entitlements, and all claims or causes
of action relating to any matter that actually or allegedly occurred, whether
known or unknown, on or prior to the date that Employee executed this Agreement,
including, (i) any alleged violation of:  (A) the Age Discrimination in
Employment Act of 1967, as amended (including as amended by the Older Workers
Benefit Protection Act); (B) Title VII of the Civil Rights Act of 1964, as
amended; (C) the Civil Rights Act of 1991; (D) Sections 1981 through 1988 of
Title 42 of the United States Code, as amended; (E) the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”); (F) the Immigration Reform
Control Act, as amended; (G) the Americans with Disabilities Act of 1990, as
amended; (H) the National Labor Relations Act, as amended; (I) the Occupational
Safety and Health Act, as amended; (J) the Family and Medical Leave Act of 1993,
as amended; (K) any local, state, or federal anti-discrimination or
anti-retaliation law; and (L) any other local, state, or federal law,
regulation, or ordinance (including the Virginians with Disabilities Act, the
Virginia Human Rights Act, the Virginia Equal Pay Act, the Virginia Genetic
Testing Law, the Virginia Occupational Safety and Health Act, the Virginia
Minimum Wage Act, the Virginia Payment of Wage Law, the Virginia Right to Work
Law, the Maryland Equal Pay Act, and Title 20 of the State Government Article of
the Maryland Annotated Code, all as amended); (ii) any public policy, contract,
tort, or common law claim; (iii) any allegation for costs, fees, or other
expenses, including attorneys’ fees, related to any Released Claim; (iv) any and
all claims Employee may have arising under or as the result of any alleged
breach of any contract (including the Employment Agreement, any offer letter,
other employment contract, or incentive or equity-based compensation plan or
agreement (including the AICP)) with any Company Party; (v) any and all claims
arising from, or relating to the LTIP or Employee’s status as a holder of the
phantom units described therein; (vi) any and all claims arising from, or
relating to, the LP Agreement (as defined below) or Employee’s status as a
holder of the Holdings Units (as defined below) or any other interests in
Holdings, EVA, or any other Company Party; and (vii) any claim for compensation
or benefits of any kind not expressly set forth in this Agreement (collectively,
the “Released Claims”).  This Agreement is not intended to indicate that any
such claims exist or that, if they do exist, they are meritorious.  Rather,
Employee is simply agreeing that, in exchange for any consideration received by
Employee pursuant to Section 3, any and all potential claims of this nature that
Employee may have against the Company Parties, regardless of whether they
actually exist, are expressly settled, compromised, and waived.  THIS RELEASE
INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS
OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE COMPANY
PARTIES.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding this release of liability,
nothing in this Agreement prevents Employee from filing any non-legally waivable
claim, including a challenge to the validity of this Agreement, with the Equal
Employment Opportunity Commission (“EEOC”) or comparable state or local agency,
or participating in (or cooperating with) any investigation or proceeding
conducted by the EEOC or comparable state or local agency; however, Employee
understands and agrees that Employee is waiving any and all rights to recover
any monetary or personal relief or recovery as a result of such EEOC or
comparable state or local agency proceeding or subsequent legal actions. 
Further, in no event shall the Released Claims include (i) any claim that first
arises after the date this Agreement is executed by Employee, including any
claim to enforce Employee’s rights under this Agreement, or (ii) any claim to
any vested benefits under ERISA, or (iii) any right to receive an award for
information provided to any Governmental Authorities.

 

6.                                      Representations and Warranties Regarding
Claims.  Employee hereby represents and warrants that, as of the date on which
Employee signs this Agreement, Employee has not filed any claims, complaints,
charges, or lawsuits against any of the Company Parties with any governmental
agency or with any state or federal court or arbitrator for, or with respect to,
a matter, claim, or incident that occurred or arose out of one or more
occurrences that took place on or prior to the date on which Employee signs this
Agreement.  Employee hereby further represents and warrants that Employee has
not made any assignment, sale, delivery, transfer, or conveyance of any rights
Employee has asserted or may have against any of the Company Parties with
respect to any Released Claim.

 

7.                                      Equity Interests in Holdings. 
Immediately prior to the Separation Date, Employee held the following equity
interests in Holdings:  (a) 200,000 Series C-2 Units, (b) 225,000 Series E-1
Units and (c) 90,546 Series D Units (collectively, the “Holdings Units”), in
each case, subject to the terms and conditions set forth in that certain Amended
and Restated Limited Partnership Agreement of Holdings dated November 9, 2012
(the “LP Agreement”) and those certain Restricted Unit Agreements dated
August 30, 2012 and November 9, 2012 by and between Holdings and Employee
(collectively, the “Holdings Award Agreements”).  Employee acknowledges and
agrees that, pursuant to the Holdings Award Agreements, for a period of one year
following the Separation Date (the “Repurchase Period”), Holdings shall have the
right to repurchase, in accordance with the terms thereof and the LP Agreement,
any or all of the Holdings Units.  In entering into this Agreement, Employee
expressly acknowledges and agrees that Employee has not assigned, transferred,
alienated, encumbered, hypothecated, sold, delivered, mortgaged, pledged, or
granted options or rights to purchase any of the Holdings Units and Employee
will not do so prior to the end of the Repurchase Period.  Employee further
represents that Employee is the sole owner of the Holdings Units and covenants
that Employee shall be the sole owner of the Holdings Units at all times until
the end of the Repurchase Period.  In accordance with Section 5.1(d) of the LP
Agreement, Employee’s Remaining Commitment (as defined in the LP Agreement)
terminated as of the Separation Date. Employee acknowledges and agrees that
Employee does not hold any equity interests or other securities in any Company
Party (or rights to acquire or derivative rights in respect of any such equity
interests or other securities), other than the Holdings Units, Employee’s
phantom units under the LTIP that will become vested in accordance with
Section 3(b), and common units in EVA held by Employee, and Employee does not
have any claim for profits or distributions or cash or other assets of any
Company Party that does not arise out of the Holdings Units.

 

5

--------------------------------------------------------------------------------


 

8.                                      Employee’s Acknowledgements.  Employee
acknowledges that:

 

(a)                                 Employee has been advised, and hereby is
advised in writing, to consult an attorney of Employee’s choosing before signing
this Agreement;

 

(b)                                 No material changes have been made to this
Agreement since it was first provided to Employee and Employee has been given
sufficient time (and at least 21 days) to review this Agreement and consider
whether to accept this Agreement before signing it;

 

(c)                                  Employee has seven days after signing this
Agreement to revoke it.  This Agreement will not become effective or enforceable
until the revocation period has expired.  Any notice of revocation of the
Agreement is effective only if received by William H. Schmidt, Jr., 7200
Wisconsin Ave., Suite 1000, Bethesda, MD 20814 or via email to
william.schmidt@envivabiomass.com in writing by 11:59 p.m., Eastern Standard
Time, on or before the seventh day after Employee signs this Agreement. 
Employee understands that if Employee revokes Employee’s acceptance of this
Agreement pursuant to this Section 8(c), Sections 3 and 5 and all other terms of
this Agreement will become null and void and the Company will not provide
Employee with any of the payments described in Section 3; provided, however,
that none of the provisions of Section 1, Section 4, or Employee’s continuing
obligations referenced in Section 2 shall be affected by any such revocation;

 

(d)                                 Employee is receiving, pursuant to this
Agreement, consideration in addition to anything of value to which Employee is
already entitled;

 

(e)                                  Employee fully understands the final and
binding effect of this Agreement, Employee is signing this Agreement knowingly,
voluntarily, and of Employee’s own free will, and Employee understands and
agrees to each of the terms of this Agreement;

 

(f)                                   The only matters relied upon by Employee
and causing Employee to sign this Agreement are the provisions set forth in
writing within the four corners of this Agreement; and

 

(g)                                  No Company Party has provided any tax or
legal advice to Employee regarding this Agreement and Employee has had an
adequate opportunity to receive sufficient tax and legal advice from advisors of
Employee’s own choosing such that Employee enters into this Agreement with full
understanding of the tax and legal implications thereof.

 

9.                                      No Waiver.  No failure by any Party at
any time to give notice of any breach by the other Party of, or to require
compliance with, any condition or provision of this Agreement shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

10.                               Applicable Law.  This Agreement is entered
into under, and shall be governed for all purposes by, the laws of the State of
Delaware, without reference to the principles of conflicts of law thereof.

 

11.                               Severability.  The Parties hereby agree that
any term or provision of this Agreement (or portion thereof) that renders such
term or provision (or portion thereof) or any other

 

6

--------------------------------------------------------------------------------


 

term or provision (or portion thereof) of this Agreement invalid or
unenforceable in any respect shall be severable and shall be modified or severed
to the extent necessary to avoid rendering such term or provision invalid or
unenforceable, and such modification or severance shall be accomplished in the
manner that most nearly preserves the benefit of the Parties’ bargain hereunder.

 

12.                               Withholding of Taxes and Other Employee
Deductions.  The Company may withhold from all payments made pursuant to this
Agreement all federal, state, local, and other taxes and withholdings as may be
required pursuant to any law or governmental regulation or ruling.

 

13.                               Affiliate Definition.  As used in this
Agreement, the term “affiliate,” as used with respect to a particular person or
entity, shall mean any other person or entity that owns or controls, is owned or
controlled by, or is under common ownership or control with, such particular
person or entity.

 

14.                               Counterparts.  This Agreement may be executed
in one or more counterparts (including portable document format (.pdf) and
facsimile counterparts), each of which shall be deemed to be an original, but
all of which together will constitute one and the same Agreement.

 

15.                               Third-Party Beneficiaries.  Each Company Party
that is not a signatory hereto shall be a third-party beneficiary of Employee’s
covenants and release of claims set forth in this Agreement and entitled to
enforce such provisions as if it was a party hereto.

 

16.                               Amendment; Entire Agreement.  This Agreement
may not be changed orally but only by an agreement in writing agreed to and
signed by the Parties.  This Agreement (and: (i) with respect to the covenants
referenced in Section 2, the Employment Agreement, and (ii) with respect to
Section 3(b) and Section 7, the LP Agreement, Holdings Award Agreements, that
certain Series D Unit Subscription Agreement by and between Employee, Holdings
and the other parties thereto, and those certain Phantom Unit Award Agreements
dated February 3, 2016, February 1, 2017, and January 31, 2018 by and between
Enviva Partners GP, LLC and Employee) constitute the entire agreement of the
Parties with regard to the subject matter hereof and supersede all prior and
contemporaneous agreements and understandings, oral or written, between Employee
and any Company Party with regard to the subject matter hereof.

 

17.                               Return of Property.  Employee represents and
warrants that Employee has returned to the Company all property belonging to the
Company and any other Company Party, including all computer files and other
electronically stored information, client materials, electronically stored
information, and other materials provided to Employee by the Company or any
other Company Party in the course of Employee’s employment and Employee further
represents and warrants that Employee has not maintained a copy of any such
materials in any form.

 

18.                               Interpretation.  Titles and headings to
Sections hereof are for the purpose of reference only and shall in no way limit,
define, or otherwise affect the provisions hereof.  Unless the context requires
otherwise, all references herein to an agreement, instrument, or other document
shall be deemed to refer to such agreement, instrument, or other document as
amended,

 

7

--------------------------------------------------------------------------------


 

supplemented, modified, and restated from time to time to the extent permitted
by the provisions thereof.  The word “or” as used herein is not exclusive and is
deemed to have the meaning “and/or.”  The words “herein”, “hereof”, “hereunder”,
and other compounds of the word “here” shall refer to the entire Agreement and
not to any particular provision hereof.  The use herein of the word “including”
following any general statement, term, or matter shall not be construed to limit
such statement, term, or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation”, “but not limited to”, or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that could reasonably fall within
the broadest possible scope of such general statement, term, or matter.  Neither
this Agreement nor any uncertainty or ambiguity herein shall be construed or
resolved against any Party hereto, whether under any rule of construction or
otherwise.  On the contrary, this Agreement has been reviewed by each of the
Parties hereto and shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of the Parties.

 

19.                               Continued Cooperation.  Employee will provide
the Company and, as applicable, the other Company Parties, with assistance, when
reasonably requested by the Company, with respect to transitioning matters
related to Employee’s job responsibilities and otherwise providing information
relating to the duties Employee’s performed for the Company and the other
Company Parties.  In requesting and scheduling Employee’s assistance pursuant to
this Section 19, the Company shall take into consideration Employee’s personal
and professional obligations.

 

20.                               Further Assurances.  Employee shall, and shall
cause Employee’s affiliates, representatives, and agents to, from time to time
at the request of the Company and without any additional consideration, furnish
the Company with such further information or assurances, execute and deliver
such additional documents, instruments, and conveyances, and take such other
actions and do such other things, as may be reasonably necessary or desirable,
as determined in the sole discretion of the Company, to carry out the provisions
of this Agreement.

 

21.                               Section 409A.  This Agreement and the payments
provided hereunder are intended be exempt from the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended, and the Treasury regulations
and interpretive guidance issued thereunder (collectively, “Section 409A”) and
shall be construed and administered in accordance with such intent.  Each
installment payment of the Separation Payment shall be deemed and treated as a
separate payment for purposes of Section 409A.  Notwithstanding the foregoing,
the Company makes no representations that the benefits provided under this
Agreement are exempt from the requirements of Section 409A and in no event shall
the Company or any other Company Party be liable for all or any portion of any
taxes, penalties, interest, or other expenses that may be incurred by Employee
on account of non-compliance with Section 409A.

 

[The remainder of this page was left blank intentionally; the signature
page follows.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, EVA and Holdings have each caused this
Agreement to be executed by a duly authorized officer thereof and Employee has
executed this Agreement, in each case, as of the dates set forth beneath their
signature blocks below, effective for all purposes as provided above.

 

 

STEPHEN F. REEVES

 

 

 

/s/ Stephen F. Reeves

 

 

 

Date: June 4, 2018

 

 

 

ENVIVA MANAGEMENT COMPANY, LLC

 

 

 

By

/s/ William H. Schmidt, Jr.

 

 

William H. Schmidt, Jr.

 

 

Executive Vice President,

 

 

Corporate Development and General Counsel

 

 

 

Date: June 4, 2018

 

 

 

For the limited purpose of acknowledging and agreeing to Section 3(b):

 

 

 

ENVIVA PARTNERS, LP

 

 

 

By Enviva Partners GP, LLC,

 

as its sole general partner

 

 

 

By:

William H. Schmidt, Jr.

 

 

William H. Schmidt, Jr.

 

 

Executive Vice President,

 

 

Corporate Development and General Counsel

 

 

 

Date: June 4, 2018

 

SIGNATURE PAGE TO

SEPARATION AGREEMENT AND

GENERAL RELEASE OF CLAIMS

 

--------------------------------------------------------------------------------


 

 

For the limited purpose of acknowledging and agreeing to Section 7:

 

 

 

ENVIVA HOLDINGS, LP

 

 

 

By Enviva Holdings GP, LLC,

 

as its sole general partner

 

 

 

By:

/s/ William H. Schmidt, Jr.

 

 

William H. Schmidt, Jr.

 

 

Executive Vice President,

 

 

Corporate Development and General Counsel

 

 

 

Date: June 4, 2018

 

--------------------------------------------------------------------------------